Title: To Thomas Jefferson from Robert Smith, 1 August 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Navy Department1 Augt 1807
                        
                        I enclose for your consideration the Proceedings of a Court Martial held at New Orleans upon Doct William
                            Rogers of the Navy—Their sentence cannot be carried into effect until approved by you. 
                  I have the honor to be with great
                            respect Sir, yr mo ob sr.
                        
                            Rt Smith
                            
                        
                    